DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Luo et al. (CN 109524312 A), Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441).
Regarding independent claim 1, Sun teaches a method (Figs. 1-6, 9; para. 0011-0014, 0017), comprising: 
providing a first semiconductor structure (12) having and a first wiring structure (14) formed on a first side (12a) thereof (Fig. 1; para. 0011);
attaching the first side of the first semiconductor structure to a carrier substrate (10) (Fig. 1; para. 0011); 
forming a first stress film(s) (20) on a second side (12b) of the first semiconductor structure (Fig. 2; para. 0011); 
separating the carrier substrate from the first semiconductor structure (para. 0012, 0017); 
cutting the first stress film and the first semiconductor structure to define at least one chiplet (120) (Fig. 3; para. 0012, 0017); and 
bonding the at least one chiplet to a second substrate (30) that has a second wiring structure (24) such that the second wiring structure is connected to the first wiring structure (Figs. 4-5; para. 0012-0013).
Sun is silent with respect patterning the first stress film to form a first patterned stress film with at least one recessed region and forming a second stress film within the recessed region, a top surface of the second stress film being leveled with a top surface of the first patterned stress film.
Luo teaches a similar method (Fig. 3a-3e; para. 0056+) including patterning a first stress film (201) to form a first patterned stress film with at least one recessed region (203) (Fig. 3c) and forming a second stress film (204) within the recessed region, a top surface of the second stress film being leveled with a top surface of the first patterned stress film (Fig 3d; para. 0065-0067).
It would have been obvious to one of ordinary skill in the art at the time of filing to predictably substitute the stress film(s) of Sun with the stress films of Luo to arrive at the claimed invention. Motivation for doing so would include a more precise stress relief as Luo teaches measuring the wafer warpage and tuning the pattern based on the measured warpage (para. 0060).
Sun is silent with respect to “a first circuit”.
Uzoh teaches a similar method including a first semiconductor structure having a first circuit formed on a first side thereof (Fig. 10; para. 0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to form a first circuit as taught by Uzoh on the first side of the first semiconductor structure of Sun to arrive at the claimed invention for the purpose of; for example, providing an active chip.
Sun does not disclose the second substrate as being a “semiconductor structure” that has a “second circuit”.
Chiu teaches wherein the “substrate” that a device is attached to is actually another active semiconductor die; that is, a “semiconductor structure” comprising a “second circuit” (Refer to Fig. 1 and the connection of die 110 to die 120; para. 0022).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the second substrate of Sun to be a semiconductor structure comprising a circuit for the purpose of forming a multi-chip module.
Re claim 2, Sun is silent with respect to removing the stress film(s).
Uzoh teaches a similar method including removing stress film(s) (810) after at least one chiplet is bonded to a second structure (para. 0033).
It would have been obvious to one of ordinary skill in the art at the time of filing that the composite of the first stress film and the second stress film could be removed as taught by Uzoh and choosing to keep them or remove them would have been an obvious matter of engineering choice.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Luo et al. (CN 109524312 A), Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441), and further in view of Li (US Pub. 2014/0357051).
Re claim 3, Sun is silent with respect to wherein the first semiconductor structure has “a first dielectric layer” formed on the second side thereof.
Li teaches that semiconductor structures including a dielectric layer (203) formed on the second (back) side are known in the art as SOI substrates (Fig. 2) and provide several known advantages (para. 0003). Newly introduced reference Luo also teaches SOI substrates (para. 0058).
It would have been obvious to one of ordinary skill in the art at the time of filing to use an SOI substrate for the first semiconductor structure of Sun such that it had a first dielectric layer formed on the second side thereof and forming the first patterned stress film and the second stress film on a second side of the first semiconductor structure includes forming the first patterned stress film and the second stress film on the first dielectric layer of the first semiconductor structure as claimed for the purpose of obtaining the known advantages of SOI substrates described in para. 0003 of Li.
Re claim 4, Sun in view of Li teaches wherein the first semiconductor structure further has a first substrate (Li Fig. 2: 201) formed on the first dielectric layer, and the method further comprises, prior to forming the first stress film on the first dielectric layer of the first semiconductor structure, removing the first substrate to uncover the first dielectric layer (Li Fig. 4; para. 0042).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Luo et al. (CN 109524312 A), Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441), and further in view of Chen et al. (US Pub. 2019/0119104).
Re claim 5, Sun teaches wherein the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (16) (para. 0011) and separating the carrier substrate from the first semiconductor structure such that the carrier substrate is separated from the first semiconductor structure (para. 0017).
Sun is silent with respect to heating the attachment material.
Chen teaches a similar method (Fig. 3A) including heating the attachment material (203) such that the carrier substrate (202) is separated from the semiconductor structure (102/103).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Chen to provide that which was missing -- releasing/separating through the use of heat -- from Sun to arrive at the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Luo et al. (CN 109524312 A), Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441).
Re claim 8, Luo teaches wherein the second stress film is further formed on the first patterned stress film (Fig. 3d; para. 0065).
Re claim 9, Luo wherein the first patterned stress film is formed via a mask-based lithography tool (para. 0061-0062).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2009/0085228) in view of Luo et al. (CN 109524312 A), Uzoh (US Pub. 2015/0155241) and Chiu (US Pub. 2014/0084441), and further in view of Latypov et al. (US Pub. 2005/0168791).
Re claims 9 and 10, Luo does not teach wherein the first patterned stress film is formed via a direct-write lithography tool.
Latypov teaches wherein direct-write lithography tools using a grating light valve are known in the art and provide advantages over traditional masking techniques by removing the need for expensive reticles (para. 0010-0011); therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use a direct-write lithography tool using a grating light valve as taught by Latypov to pattern the first stress film of Luo to arrive at the claimed invention.

Response to Arguments
Applicant’s arguments submitted 11/30/2022 have been fully considered but are moot because of the new ground(s)s of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898